Citation Nr: 1413584	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 for education occurring prior to March 10, 2010.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served from March 1978 to June 1978, with additional service in the Army National Guard.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Education Center in the Muskogee, Oklahoma, RO.  


FINDINGS OF FACT

1.  In a March 2009 rating decision, the Veteran was awarded a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities and basic eligibility to DEA benefits, both effective December 5, 1992.

2.  The appellant's application for DEA benefits was received by VA on March 10, 2011.

3.  The appellant's education began in August 2006.  


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits for education occurring prior to March 10, 2010 are not met.  38 U.S.C.A. §§ 3512, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3041, 21.4131 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant appeals the denial of entitlement to retroactive DEA benefits prior to March 10, 2010.  The appellant's contentions are contained in her July 2011 Notice of Disagreement and September 2011 VA Form 9.

Retroactive payment for DEA benefits may be awarded in certain circumstances.  38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131.  Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision establishing eligibility.  38 C.F.R. § 21.4131(e)(2).  

After a review of all the evidence, the Board finds that retroactive DEA benefits cannot be awarded prior to March 10, 2010.  The appellant reports that she matriculated at the University of New Orleans beginning August 21, 2006.  Her original application was received by VA on March 10, 2011.  The Board finds that the appellant's original claim was not received within one year of entering an education program.  

The RO awarded the Veteran a TDIU and basic eligibility for DEA benefits in a March 2009 rating decision.  In so doing, the RO assigned an effective date of December 5, 1992 for each award.  The Veteran was notified of the award in a letter dated March 31, 2009.  

Using the date of the initial rating decision, VA must have received the appellant's original application for retroactive DEA benefits by March 31, 2010 to be timely for retroactive payments.  The record shows, and the appellant does not contest, that her original application was received by VA on March 10, 2011.  The Board finds that appellant's DEA application was not timely to be considered filed on her eligibility date.  The Board concludes that retroactive DEA benefits prior to March 10, 2010 are not warranted.  38 C.F.R. § 21.4131(e)(2).  

In July 2011, the appellant stated that the RO had reversed its decision to award DEA beginning on an eligibility date of either August 14, 2006 or March 31, 2009, or any day in between, arguing essentially that the RO should be estopped from changing the entitlement date later on.  With regard to this contention, the appellant has misread the letters sent to her.  Following her March 2011 claim, the RO sent a March 2011 certificate of eligibility asking the appellant to select a beginning eligibility date on or between August 14, 2006 (her 18th birthday) or March 31, 2009 (the date of the rating decision establishing eligibility).  On the second page of the letter, the RO stated, "Although [the appellant] can pick August 14, 2006 as [her] date to begin benefits, we cannot pay [her] benefits before March 10, 2010.  VA regulations prevent our paying for training [she] took more than one year before we received [her] claim . . ."  The March 2011 letter makes clear that the eligibility date is not the beginning date from which benefits would be paid.  Eligibility dates are not the only consideration in determining whether retroactive awards may be awarded; applications for such retroactive awards must also be timely.  Cf. 38 C.F.R. §§ 21.3041, 21.4131.  The RO has consistently applied the regulations in this case and has not reversed its decisions at any time.  

In September 2011, the appellant stated that she was appealing based on the fact that she and her sister applied for benefits at the same time and that her sister was granted benefits.  The appellant also claimed that she was not granted benefits, although the claims file that she was paid DEA benefits for education taken in 2010 and 2011.  The Board emphasizes that the date of claim is only one consideration in determining whether retroactive DEA benefits may be paid.  The appellant's sister situation is separate from hers and cannot alter the uncontroverted facts in this case.  

The appeal must be denied based on the uncontested facts of the date of the initial rating decision and the date of the appellant's original application for DEA benefits.  The appellant's claim is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt 

provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2013).  


ORDER

Retroactive payment of DEA benefits for education occurring prior to March 10, 2010 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


